Name: Commission Regulation (EC) No 2230/2003 of 23 December 2003 establishing sub-order numbers for certain tariff quotas for egg products originating in Estonia, Poland and the Czech and Slovak Republics
 Type: Regulation
 Subject Matter: international trade;  Europe;  foodstuff;  tariff policy
 Date Published: nan

 Avis juridique important|32003R2230Commission Regulation (EC) No 2230/2003 of 23 December 2003 establishing sub-order numbers for certain tariff quotas for egg products originating in Estonia, Poland and the Czech and Slovak Republics Official Journal L 339 , 24/12/2003 P. 0014 - 0015Commission Regulation (EC) No 2230/2003of 23 December 2003establishing sub-order numbers for certain tariff quotas for egg products originating in Estonia, Poland and the Czech and Slovak RepublicsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2003/463/EC of 18 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(1), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/263/EC of 27 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(2), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/298/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(3), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/299/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(4), and in particular Article 3(2) thereof,Whereas:(1) Decisions 2003/263/EC, 2003/298/EC, 2003/299/EC and 2003/463/EC provide for the direct management on entry into the territory of the Community of quotas of certain products in the egg sector originating in Poland, the Czech and Slovak Republics and Estonia, respectively, and imported at a reduced rate of customs duty.(2) In order to facilitate the management of these tariff quotas and to provide for optimum conditions for electronic data processing sub-order numbers should be established for those tariff quotas covering several egg products to which different conversion coefficients are applied.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The order numbers referred to in the Annex shall be subdivided as shown in that Annex.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 156, 25.6.2003, p. 31.(2) OJ L 97, 15.4.2003, p. 53.(3) OJ L 107, 30.4.2003, p. 12.(4) OJ L 107, 30.4.2003, p. 36.ANNEX>TABLE>